OPINION OF THE COURT
Per Curiam.
Order, dated June 18, 2012, affirmed, without costs.
*62Treating this appeal as an application by petitioner for review pursuant to CPLR 5704 (b) (see Matter of Washington, 216 AD2d 781, 781 [1995]), we conclude that the court acted within its authority in denying petitioner’s name change application without prejudice to renewal upon the production of petitioner’s birth certificate (or its equivalent) and proof of residency. That the Missouri-born petitioner may not have been statutorily required to include such documents as part of the name change application (see Civil Rights Law § 61 [3]) did not preclude the court from ordering their production. While a court’s authority to review an application for a name change is limited (see Matter of Powell, 95 AD3d 1631, 1632 [2012]), the court is not a mere rubber stamp and need only grant such an application if satisfied of the truth of the petition (see Civil Rights Law § 63), including the accuracy of the pertinent background and pedigree information required to be disclosed therein (see Civil Rights Law § 61 [1]; see and compare Matter of Golden, 56 AD3d 1109 [2008]). On this record, and since compliance with the evidentiary conditions set by the court would not be unduly burdensome, we find no abuse of discretion in the denial, without prejudice, of petitioner’s application.
Torres, J.P., Schoenfeld and Shulman, JJ., concur.